Gaynor, J.:
This is an action by an architect for services in preparing the plans and specifications for the alteration of a building. The agreement was that he was to be paid four per cent, of the cost of the alteration. The contractor who did the work and furnished the material has a suit pending against the owner for the cost thereof. This plaintiff did not await the determination thereof, and had to prove such cost on the trial. He called experts to testify from examining the finished work what its reasonable cost was. The exception to the admission of this evidence is good. The actual cost could and should have been proved, and not any estimated cost (Israels v. Macdonald, 123 App. Div. 63).
The judgment should be reversed.
■Woodward, Jenks, Hooker and Miller, JJ., concurred.
Judgment of the Municipal Court reversed and new trial ordered, costs to abide the event.